Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are allowed.

Applicant has amended independent claims 1, 4 & 7 in response to the office action mailed 01 MAR 22.  The amendment and arguments found on pages 8-16 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a double incoming breaker system for a power system of a power plant comprising all the features as recited in the claims and in combination with a plurality of auxiliary circuit breakers, one of which is connected in series to one of the plurality of main circuit breakers; a first power source measurer installed to correspond to the main circuit breakers and measuring a power source level of the first and second non-safety class high voltage buses applied to the main circuit breakers; a second power source measurer installed to correspond to the auxiliary circuit breakers and measuring a power source level at an installed first point thereof; and a controller that outputs a first open signal to the main circuit breakers when an abnormal situation of the first and second non-safety class high voltage buses is determined through the power source level measured by the first power source measurer, and outputs a second open signal to the auxiliary circuit breakers when it is determined that the main circuit breakers fail through the power source level at the first point measured by the second power source measurer after outputting the first open signal.

Claims 2 & 3 are allowable as they depend from claim 1, which is also allowable.

Claim 4 is allowable because the prior art of record does not teach or fairly suggest a double incoming breaker system for a power system of a power plant comprising all the features as recited in the claims and in combination with a plurality of auxiliary circuit breakers, one of which is connected in series to one of the main circuit breakers; a relay that measures a power source level of the main circuit breakers and opens or closes the main circuit breakers according to the measured power source level of the main circuit breakers; a power source measurer installed to correspond to the auxiliary circuit breakers and measuring a power source level at an installed first point thereof; and a controller that checks abnormal occurrence of corresponding one of the first and second non-safety class high voltage buses through a power source level received from the power source measurer, and outputs an open signal to the auxiliary circuit breakers when the main circuit breakers are determined to be failed through the power source level at the first point measured by the power source measurer after a set time from a time point of the abnormal occurrence.

Claims 5 & 6 are allowable as they depend from claim 4, which is also allowable.

Claim 7 is allowable because the prior art of record does not teach or fairly suggest a method of controlling an incoming breaker comprising all the features as recited in the claims and in combination with a plurality of auxiliary circuit breakers, one of which is connected in series to one of the plurality of main circuit breakers, a first power source measurer installed to correspond to the main circuit breakers and measuring a power source level of the first and second non-safety class high voltage buses applied to the main circuit breakers, a second power source measurer installed to correspond to the auxiliary circuit breakers and measuring a power source level at an installed first point thereof, and a controller, comprising: determining, by the controller, whether a power source level measured by the first power source measurer exceeds a set range; outputting, by the controller, a first open signal to the main circuit breakers when the power source level measured by the first power source measurer exceeds the set range; determining again, by the controller, whether the power source level measured by the first power source measurer exceeds the set range after the outputting of the first open signal; and outputting, by the controller, a second open signal to the auxiliary circuit breakers when the power source level measured by the first power source measurer exceeds the set range..

Claims 8 & 9 are allowable as they depend from claim 7, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839